Citation Nr: 0806568	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to initial compensable disability ratings for 
lateral femoral cutaneous nerve palsy of the left and right 
thighs (bilateral thigh disability).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1984 to 
April 1988, November 1990 to May 1991, November 2001 to 
September 2002, and from December 2002 to January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran and his spouse testified 
at a Board hearing in December 2007.  He waived RO 
consideration of additionally submitted evidence in January 
2008.


FINDING OF FACT

The veteran has severe lateral femoral cutaneous nerve palsy 
of the left and right thigh.  


CONCLUSION OF LAW

The criteria for separate disability ratings of 10 percent 
for left and right thigh cutaneous nerve disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
4.124a, Diagnostic Code 8529 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The veteran's bilateral thigh disability claims arise from 
his disagreement with the initial evaluations following the 
grant of service connection.  Courts have held that once 
service connection is granted, the claim is substantiated; 
thus, additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in October 2004 and December 2006, he was afforded 
formal VA examinations to assess his bilateral thigh 
disability.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for 
disorders relating to the external cutaneous nerve of the 
thigh.  38 C.F.R. § 4.124a.  Pursuant to Diagnostic Code 
8529, a zero percent evaluation is assigned when paralysis of 
this nerve is mild or moderate.  A 10 percent evaluation is 
assigned when it is severe to complete.  This is the highest 
rating available under this Diagnostic Code.

VA medical records, dated in May 2004, reflect that the 
veteran experienced thigh numbness and was diagnosed as 
having paresthesia.  In September 2004, he reported numbness 
and tingling along the lateral aspect of his thigh.  The 
treating physician found some tenderness just distal to the 
anterior superior iliac spine, but no real Tinel's over the 
lateral femoral cutaneous nerves.  He diagnosed the veteran 
as having possible neuralgia paresthetica with compression of 
his lateral femoral cutaneous nerve.

A VA Gulf War guidelines examination was conducted in October 
2004.  At that time, the veteran described numbness in the 
anterolateral aspect of the thighs bilaterally that started 
in April 2003.  He stated that the symptoms in the right 
thigh resolved six to seven months ago, but that there was 
persistent, constant numbness in his left thigh.  The veteran 
also stated he experienced tingling in his right thigh upon 
rubbing, as well as burning pain in the left thigh after 
walking a quarter of a mile.  He rated the severity of this 
pain as 6 out of 10.  On sensory examination, the veteran's 
light tough was decreased in the lateral aspect of the left 
thigh, and he reported a tingling sensation during testing on 
the lateral aspect of the right thigh.  His pinprick 
sensation was decreased in the lateral aspect of the left 
thigh, but was otherwise intact.  Nerve conduction velocity 
and electromyography tests showed that the lower extremities 
were within normal limits.  The examiner noted the veteran's 
numbness, tingling, and paraesthesias in the thighs, and 
diagnosed the veteran as having probable meralgia 
paresthetica.

February 2005 VA medical records show that the veteran 
complained of pain and numbness in his left thigh.  In 
November 2005, he reported numbness in the lateral and 
anterior aspect of his thigh.  The examining physician noted 
these symptoms on a light touch examination, and diagnosed 
the veteran as having possible neuralgia paresthetica.  

A VA peripheral nerves examination was conducted in December 
2006.  At that time, the veteran reported experiencing daily 
numbness in the lateral aspect of his thighs, bilaterally, 
since 2002.  He rated the pain as ten out of ten, identified 
that it was worse on the left than on the right, and stated 
that he was only able to walk about half a mile before the 
numbness bothered him.  The examiner found a marked decrease 
in sensation to light touch over the veteran's lateral 
femoral cutaneous nerves, bilaterally.  He noted that the 
affected areas spread from two to three inches proximally 
distally on both sides and stopped about midline to the 
anterior thighs.  The examiner diagnosed the veteran as 
having bilateral lateral femoral cutaneous paresthesias.  

Private medical records, dated in February 2007, reflect that 
the veteran complained of pain in his left lateral thigh from 
the hip to the knee since 2003.  He experienced occasional 
symptoms in the right thigh.  An electromyography test of the 
left leg revealed normal insertional activity in all muscles 
tested, and a motor unit analysis revealed normal recruitment 
pattern with no evidence of neuropathic or myopathic motor 
unit contraction.  The examining physician stated that he 
attempted a nerve conduction velocity test of the lateral 
femoral cutaneous nerves in both thighs, but was unable to 
obtain a consistent response in either lower extremity, as 
this was a "technically difficult nerve to study."  He 
suggested a clinical correlation if meralgia paresthetica was 
suspected.  The remainder of the nerve conduction velocity 
and electromyography tests in the lower extremities was 
normal.  There was no electrodiagnostic evidence of 
peripheral neuropathy found in either lower extremity; 
electrodiagnostic evidence of active lumbosacral 
radiculopathy; or plexopathy or myalga found in the left 
lower extremity.  

At his December 2007 Board hearing, the veteran testified 
experiencing a constant tingling sensation from his hip to 
above the knee, bilaterally.  He stated that is was more 
severe on the left than on the right, and that he had burning 
sensations in his thigh muscles after walking a quarter of a 
mile.  The veteran stated that he endured this pain while 
performing job duties at his place of employment. 

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence more nearly supports separate 
disability evaluations of 10 percent for the veteran's 
bilateral thigh disability.  The veteran has consistently 
reported worsening levels of pain and numbness in both of his 
thighs, and the December 2006 VA examiner noted a marked 
decrease in sensation in the lateral femoral cutaneous 
nerves, bilaterally.  Moreover, the veteran stated that the 
pain in both thighs was at a 10 out of 10 rating on a daily 
basis.  Thus, the Board finds that the veteran's bilateral 
thigh disability is severe in nature and meets the criteria 
for separate 10 percent disability evaluations. 

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's bilateral thigh disability so as to 
warrant assignment of higher evaluations on extra-schedular 
bases.  The Board notes that no showing that the disability 
has resulted in marked interference with employment, i.e., 
beyond that reflected by the evaluations.  In addition, there 
is no indication that veteran's bilateral thigh disability 
has necessitated frequent, or indeed, any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for left thigh lateral 
femoral cutaneous nerve palsy is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for right thigh 
lateral femoral cutaneous nerve palsy is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


